Citation Nr: 0404499	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  98-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, allegedly due to a nicotine dependence 
incurred in service from using tobacco products (i.e., 
chronic smoking).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
August 1945.  He died in June 1994.  The appellant is his 
widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied her claim for 
service connection for the cause of his death-which she 
alleged was due to a nicotine dependence he had incurred in 
service from using tobacco-based products (i.e., chronic 
smoking).

A prior RO decision, in July 1994, also denied service 
connection for cause of death.  And the widow did not timely 
appeal.  Ordinarily, this would require that she submit new 
and material evidence to reopen her claim.  See 38 C.F.R. 
§ 3.156 (2003).  But that earlier denial was predicated on a 
somewhat different theory of entitlement-that being, the 
veteran's fatal atherosclerotic heart disease, which caused 
his cardiac arrest, was either directly or presumptively 
incurred in service.  Consequently, since the more recent 
claim for cause of death is based on the alternative theory 
of chronic smoking, the appellant-widow need not submit new 
and material evidence to reopen her claim for cause of death 
before considering it on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993).

Unfortunately, though, this appeal must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.




REMAND

With respect to tobacco-related claims, the Board notes that 
the Veterans Benefits Act of 1998, enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 to prohibit the payment of VA compensation 
for disabilities attributable to a veteran's use of tobacco 
products in service.  That legislation was approved on June 
9, 1998, and was made effective for all claims filed 
thereafter.  By Public Law No. 105-206, § 9014, 112 Stat. 
865, approved on July 22, 1998, the amendments made by 
section 8202 of Public Law No. 105-178 were rescinded.  
Rather than amending 38 U.S.C.A. § 1110 and § 1131, section 
9014 created a new section-38 U.S.C.A. § 1103, which 
provides in pertinent part as follows:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.  38 U.S.C.A. § 
1103 (West 2002).  See also 38 C.F.R. § 3.300 (2003).

Accordingly, new sections 1103 and 3.300 bar an award of 
service connection for a disability arising long after 
service based upon a finding that such disability was caused 
by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury (even if tobacco-related) 
became manifest or was aggravated during active service or 
became manifest to the requisite degree of disability during 
any applicable presumptive period specified in 38 U.S.C.A. §§ 
1112, 1116.  See 38 U.S.C.A. § 1103(b).



The provisions of section 1103 apply only to claims filed 
after June 9, 1998, and do not affect veterans and survivors 
currently receiving benefits, and veterans and survivors who 
filed claims on or before June 9, 1998.  In the present case, 
the widow-appellant's claim was filed in September 1996.  So 
38 U.S.C.A. § 1103 does not apply, and the claim is governed 
by the law in effect when the claim was filed.  See, too, 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997) (VA required 
to consider the new and old versions of a governing law or 
regulation when the change occurs during the pendency of an 
appeal).

Pursuant to 38 U.S.C.A. § 1310, a surviving spouse of a 
qualifying veteran who died of a service-connected disability 
is entitled to payments of dependency and indemnity 
compensation (DIC).  See Hanna v. Brown, 6 Vet. App. 507, 510 
(1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).

With regard to tobacco-related claims, in particular, VA's 
General Counsel issued a precedent opinion in January 1993 
clarifying when benefits may be awarded based upon tobacco 
use in service.  See VAOPGCPREC 2-93 (January 13, 1993).  The 
General Counsel concluded that, if it is determined that a 
veteran incurred a disease or injury as a result of tobacco 
use in the line of duty in the active military, naval, or air 
service, service connection may be established for disability 
or death resulting from that disease or injury, even if the 
disease or injury does not become manifest until after 
discharge from service.  As to the question of whether 
nicotine dependence, per se, may be considered a disease or 
injury for VA disability compensation purposes, the General 
Counsel deferred to the Board's evaluation of the matter.  
The General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by VA's 
Under Secretary for Health earlier that month, indicating 
that nicotine dependence may be considered a "disease" for VA 
compensation purposes, VA's General Counsel indicated that, 
assuming VA adjudicators adopted the Under Secretary's 
conclusion that nicotine dependence may properly be 
considered a disease, then two questions would remain to be 
answered by adjudicators evaluating a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence under 38 C.F.R. § 3.310(a):  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a veteran was dependent on nicotine is a medical 
issue; lay testimony concerning this is insufficient to 
support the claim.  The General Counsel also stated that, in 
making determinations on proximate cause, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death that severs the causal 
connection to the service-acquired nicotine dependence.  It 
was noted that such supervening causes could include 
sustained full remission of the service-related nicotine 
dependence and subsequent resumption of the use of tobacco 
products, creating a de novo dependence, or exposure to 
environmental or occupational agents.  See also Davis v. 
West, 13 Vet. App. 178 (1999).

Before even reaching the merits of this appeal, however, 
there are procedural due process concerns that abound-all 
stemming from the passage of the Veterans Claims Assistance 
Act of 2000 (VCAA).  It was signed into law on November 9, 
2000, during the pendency of this appeal.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The VCAA since has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and implementing VA regulations were published 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In its April 2003 VCAA letter to the appellant, the RO wrote:  
"We will make reasonable efforts to help you get evidence 
necessary to support your claim.  We will try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies.  You must give us enough 
information about these records so that we can request them 
from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us" (emphasis added).  38 C.F.R. § 3.159 (c)(2) describes 
VA's duty to obtain records in the custody of a Federal 
Department or agency, stating that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, ending such efforts only if VA 
concludes that such records do not exist or further efforts 
to obtain them would be futile.  38 C.F.R. §§ 3.159 (c)(2)(i) 
and (ii) require the claimant to cooperate with these 
efforts, providing information about them and authorizing 
their release, if necessary.  The concluding sentence of this 
paragraph of the RO's letter, placing ultimate responsibility 
upon the appellant to ensure the RO's receipt of records in 
the context of obtaining evidence from Federal departments or 
agencies, does not accurately reflect the meaning of the 
quoted regulation.  Although the appellant is required to 
assist VA in obtaining Federal records, the ultimate 
responsibility for obtaining them is on VA and not her.  
So in its future correspondence with her on remand, the RO 
should clarify the respective duties-both hers and VA's, in 
obtaining Federal records.

The April 2003 VCAA letter also asked the appellant to send 
any additional evidence or information describing it to the 
RO within 30 days.  The letter also indicated that, for the 
RO to pay her from the date her claim was received, 
the evidence or information would have to be received within 
one year from the date of that letter.  Additionally, the RO 
stated that, if the evidence or information was not received 
within one year, any benefits would be paid only from the 
date such evidence or information was received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the widow-
appellant's appeal was ongoing during this change in the law, 
and less than a year has elapsed since the VCAA letter, no 
due process violations can arise because of PVA concerns or 
the recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. at 
393-94.  The RO should, nonetheless, ensure that its 
communications with her are consistent with the Veterans 
Benefits Act of 2003.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their 
implementing regulations, especially 
38 C.F.R. § 3.159 (c)(2) (2003), are 
fully complied with and satisfied.  This 
includes asking the widow-appellant to 
submit any relevant evidence in her 
possession.

2.  Then readjudicate the claim.  If it 
continues to be denied, send the widow-
appellant and her representative another 
SSOC and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The widow-appellant need take 
no further action until she is further informed.  The purpose 
of this REMAND is to accord due process.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

The widow-appellant has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



